DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module”; “touchpad data processing module”; “virtual display module”; “graphic processing module”; “touch screen data processing module”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,7-8,9,11-13,15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “responsive to the instruction code being an instruction code to control displaying of the virtual keyboard region, controlling the displaying of the virtual keyboard region” is described in the specification as filed. Applicant points to paragraphs 0031 and 0034 of the specification, however there is no disclosure of determining the instruction code being an instruction code to control displaying of the virtual keyboard region, as currently claimed. 
The specification as filed discloses where the user interface layout information include configuration regions divided in the second screen, which regions are taken as the virtual touchpad region, which regions are taken as taken as the virtual keyboard region, which configuration regions are taken as the extension display region, or the like. (para.0025). 
the touchpad operation or touchscreen operation instruction is determined according to the user interface layout information and the touch data and also determines whether the touch behavior is the user interface control instruction according to the user interface layout information and the touch data. When the determination module determines that the touch behavior is the user interface control instruction, the determination module 134 generates and outputs an instruction code (para.0031).
The specification as filed describes when the instruction is an instruction code configured to control an application program displayed in the first image of the first screen (para.0032) or an instruction code configured to adjust the user interface configuration of the second screen (para.0034).  It further describes where when it determines it is an instruction code to adjust the user interface configuration of the second screen, the user interface configuration of the second screen is adjusted and the layout is updated (para.0034).
This is different from what is currently recited “responsive to the instruction code being an instruction code to control displaying of the virtual keyboard region, controlling the displaying of the virtual keyboard region” as there is disclosure of instruction code to control the displaying of the virtual keyboard or controlling displaying of the virtual keyboard as claimed. Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7-8,9,11-13,15-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claims).
Claims 1,9,17, the limitation “responsive to the instruction code being an instruction code to control displaying of the virtual keyboard region, controlling the displaying of the virtual keyboard region” However, prior to this limitation the claim recites: “…wherein the virtual inputting-tool region is a virtual keyboard region, a virtual touchpad region or the combination thereof” which is a conditional limitation where the virtual inputting-tool region may not be a virtual keyboard region, thus rendering the former claim limitation moot. 
{Note: for purposes of examination in view of the 112a and 112b as discussed above, this limitation will be interpreted as: “controlling the displaying of the virtual keyboard region, the virtual touchpad region or the combination thereof”}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2019/0250666) in view of Van Der Westhuizen (US 2011/0047459, hereinafter Van), further in view of Rehm (US 2006/0071915).
As to Claim 9, Klein et al. discloses An electronic device, comprising: 
a first screen, configured to display a first image (fig.1-display 124; para.0035-0036); 
a second screen, configured to generate touch data responding to a touch behavior (fig.4- external device 402 may be implemented in various ways, such as a peripheral device (e.g., a peripheral touchpad or other touch input surface), a smartphone, a tablet, and so forth.; para.0073); and 
a processor (fig.1-para.0042; 0142-0143), configured to receive the touch data and a user interface layout information of the second screen, and to determine whether the touch behavior corresponds to a user interface control instruction, a touchpad operation instruction or a touch screen operation instruction according to the user interface layout information and the touch data (fig.4; para.0074-context data and device layout information with respect to the external device 402 is received; external device is configured as zone 408a with associated functionality 144f {touchpad operation}); and 
wherein when the processor receives the touch data and the user interface layout information indicates that a user interface configuration of the second screen includes a virtual inputting-tool region and an extension display region (fig.4-para.0074- device layout information indicates external device 402 is configured as zone 408a with associated functionality 144f {virtual inputting tool region}, included touch input surface): the processor determines whether the touch behavior corresponds to the user interface control instruction according to the touch data, wherein the virtual inputting-tool region is a virtual keyboard region, a virtual touchpad region or the combination thereof (fig.4- user may invoke zone functionality 144f when interacts with zone 408a),
when the processor determines that the touch behavior corresponds to the user interface control instruction, the processor generates an instruction code corresponding to the touch behavior (fig.4- user may invoke zone functionality 144f when interacts with zone 408a; fig.13-para.0122-0125), and 
the processor determines if the instruction code is an instruction code configured to control an application program displayed in the first image of the first screen or an instruction code configured to adjust the user interface configuration of the 5second screen (fig.4, 12; para.0057, 0070; 0115, 0121- touch functionality assigned to zone 408a may cause various types of actions, such input to the operating system 104, an application 106, and so forth; figs.6-7,10-- functionality assigned to the zone may correspond to controlling of the cursor of the first screen; rotation/zoom-in/expand of visual image of first screen; fig.9-it may invoke virtual object functionality that represents a virtual representation of a radial object of first screen; fig.13-para.0122-0125- a different layout is applied to reconfigure the surface into multiple different touch input zones based on a change in context).
wherein when the instruction code is an instruction code configured to control an application program displayed in the first image of the first screen, the processor controls the application program (fig.4,6-7,9,10,12; para.0057, 0115, 0121- touch functionality assigned to zone 408a is invoked and may cause various types of actions, such input to the operating system 104, an application 106, and so forth), and
 when the instruction code is an instruction code configured to adjust the user interface configuration of the second screen, the processor adjusts the user interface configuration of the second screen and updates the user interface layout information (fig.4,6-7,9,10 fig.12; para.0070; para.0115, 0121- touch functionality assigned to zone 408a is invoked and may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 to zone 204a invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. accordingly, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; fig.11- para.0108, 0110-invoking touch functionality of zone 204c, 204a causes haptic effect to be output; fig.13-para.0122-0125- a different layout is applied to reconfigure the surface into multiple different touch input zones based on a change in context), and responsive to the instruction code being an instruction code to control displaying of the virtual keyboard region, controlling the displaying of the virtual keyboard region (para.0075- device layout 132 includes a zone configuration 140c that specifies zone 408a of second screen 402);
when the processor determines that the touch behavior does not correspond to the user interface control instruction, the processor further determines whether the touch behavior corresponds to the touchpad operation instruction or the touch screen operation instruction according to the touch data and the user interface layout information, 
wherein the user interface layout information specifies configuration regions divided in the second screen, wherein the user interface layout information further specifies which configuration regions are taken as the virtual touchpad region, which configuration regions are taken as the virtual keyboard region, and which configuration regions are taken as the extension display region, (fig.4-device layout 132c specifies the different zones and its associated functionality; para.0070)
the processor determines whether the touch behavior is a touchpad operation or a touch screen operation through determining which configuration region an input position of the touch data is (fig.4-user interaction with any one the zones 408a-c is detected and its associated functionality is invoked), wherein when the input position of the touch data is located on the virtual inputting-tool region, the processor determines that the touch behavior corresponds to the touchpad operation instruction (fig.4- when user interacts with zone 408a, associated functionality is invoked), and 
when the input position of the touch data is located on the extension display 6region, the processor determines that the touch behavior corresponds to the touch screen operation instruction;
when the processor determines that the touch behavior corresponds to the touchpad operation instruction, the processor triggers a corresponding touchpad operation on the first screen or the second screen (fig.4- when user interacts with zone 408a, associated functionality is invoked; figs.6a-7,9-11- related description thereof-touch screen operation triggered on display 124 via user interaction with the zone), wherein the touchpad operation performs touch positioning by a relative position; and 
 when the processor determines that the touch behavior corresponds to the touch screen operation instruction, the processor triggers a corresponding touch screen operation on the second screen (fig.4- para.0075,0121-when user interacts with zone 408a, associated functionality is invoked; may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. Therefore, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; fig.11- para.0108, 0110invoking touch functionality of zone 204c, 204a causes haptic effect to be output; para.0111) wherein the touch screen operation performs touch positioning by an absolute position.
	Klein et al. does not expressly disclose a user interface configuration of the second screen includes a virtual inputting-tool region and an extension display region; and responsive to the instruction code being an instruction code to control displaying of the virtual keyboard region, controlling the displaying of the virtual keyboard region; wherein the user interface layout information specifies configuration regions divided in the second screen, wherein the user interface layout information further specifies which configuration regions are taken as the virtual touchpad region, which configuration regions are taken as the virtual keyboard region, and which configuration regions are taken as the extension display region; when the input position of the touch data is located on the extension display 6region, the processor determines that the touch behavior corresponds to the touch screen operation instruction; wherein the touchpad operation performs touch positioning by a relative position; wherein the touch screen operation performs touch positioning by an absolute position.

Van discloses a user interface configuration of the second screen includes a virtual inputting-tool region and an extension display region (fig.1,6-7,10; display 14 includes a virtual keyboard 15 region  {read as extension display region} to the left and right of virtual touchpad 24 (displaying photo 52); figs.34-para.0072-The user interface includes a touch-sensitive display 10 in the form of a secondary multi-touch display to be used together with the primary display 12 and a Standard QWERTY keyboard 15. The secondary multi-touch display 10 is activated to display a live view mode by activating a live view icon 60; figs.42-45-para.0045-When the QWERTY keyboard is needed for input, the user slides strips 92 (FIG. 42) away from the base of the Main LCD Screen (12); figs.48-54- para.0078-When one of the main menu items 146 are selected a further sub menu 148 opens below, and so forth. Importantly, the operating system is configured to shrink the upper Operating System menu to make space on the MSR 14.1 which have limited space, while still allowing any of the menu items or icons to be activated by a person and providing a full overview of the menus. When a sub menu item 152 is selected which take up significant space, the upper menus may be removed to make space),
wherein the user interface layout information specifies configuration regions divided in the second screen, wherein the user interface layout information further specifies which configuration regions are taken as the virtual touchpad region, which configuration regions are taken as the virtual keyboard region, and which configuration regions are taken as the extension display region (fig.1- display 14 is divided into three separate zones 14.1-14.3 each having a dedicated or preferred input function; as depicted in figs.1,6-7,10,30-32,34- the virtual touchpad (24) region, the virtual keyboard (15) region, and the extension regions (19,32,54,56,10) have designated areas); 
when the input position of the touch data is located on the extension display 6region, the processor determines that the touch behavior corresponds to the touch screen operation instruction (para.0067-When the hands 30 of a user is positioned to make an input in one zone (14.1, 14.2 or 14.3), a processor is configured to deactivate the other zones to prevent accidental or non intended input by a user…When 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Klein et al. by implementing an external device (of Klein) as a secondary display configured as input device, as disclosed by Van, the motivation being to provide multiple zones each having a dedicated or preferred input function, and configured to complement and operatively cooperate with the graphic display of the usual display screen (para.0006, 0065-Van).
Klein et al. in view of Van do not expressly disclose, but Rehm discloses: wherein the touchpad operation performs touch positioning by a relative position (fig.1-2-para.0032- touchpad 22 uses relative coordinate system); wherein the touch screen operation performs touch positioning by an absolute position (fig.1-2-para.0034-0037, 0040, 0043, 0062-0063- sketchpad 26 uses absolute coordinate mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Klein in view of Van, with the teachings of Rehm, the motivation being to allow the user to type or sketch at will, into the same document, without the risk of relative/absolute mode confusion (para.0011-0012-Rehm).
	
	As to Claim 11, Klein et al. in view of Van, as modified by Rehm, disclose wherein the processor outputs the instruction code to a control module of the processor when the touch behavior is the user interface control instruction {This element is interpreted under 35 U.S.C. 112(f) as being part of the processor; the processor; Klein-para. 0057, 0121- touch functionality assigned to zone 408a may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 to zone 204a invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. accordingly, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; fig.11- para.0108, 0110invoking touch functionality of zone 204c, 204a causes haptic effect to be output; fig.13-para.0122-0125- a different layout is applied to reconfigure the surface into multiple different touch input zones based on a change in context; Van-para.0034); 
the processor outputs the touch data to a touchpad data processing module of the processor when the touch behavior is the touchpad operation instruction (This element is interpreted under 35 U.S.C. 112(f) as the processor; Klein-fig.4- when user interacts with zone 408a, associated functionality is invoked; figs.6a-7,9-11- functionality assigned to the zone may correspond to controlling of the cursor of the first screen; rotation/zoom-in/expand of visual image of first screen; fig.9-it may invoke virtual object 
the processor outputs the touch data to a touch screen data processing module of the processor when the touch behavior is the touch screen operation instruction (This element is interpreted under 35 U.S.C. 112(f) as being part of the processor; the processor; Klein- fig.4- para.0075,0121-when user interacts with zone 408a, associated functionality is invoked; may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. Therefore, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; Van-para.0067, 0071-0072,0078).

As to Claim 12, Klein et al. in view of Van, as modified by Rehm disclose wherein the control module controls the application program when the control module determines that the 7instruction code is configured to control the application program displayed in the first image of the first screen ((This element is interpreted under 35 U.S.C. 112(f) as being part of the processor; the processor; Klein- para.0057, 0121- touch functionality assigned to zone 408a may cause various types of actions, such input to the operating system 104, an application 106, and so forth; Van- paras.0068-0072, 0077-0078.

As to Claim 13, Klein et al. in view of Van,  as modified by Rehm, disclose, wherein the processor further comprises a graphic processing module, the graphic processing module updates the user interface configuration of the second screen according to an interface setting data, and the processor updates the user interface layout information according to the interface setting data (This element is interpreted under 35 U.S.C. 112(f) as being a graphics processing unit GPU; Klein-para.0042, 0083-0084, 0103, 0122-0125).
This element is interpreted under 35 U.S.C. 112(f) as virtual driver and virtual screen; Klein-para.0086-gesture 908 invokes a virtual object functionality 910 that represents a virtual representation of the radial object 902; Van-fig.1,6-7,30-32- input display where virtual keyboard 15, virtual touchpad 24 may be displayed; virtual touchpad 24 may display an image and display areas 54,56).

As to Claim 16, Klein et al. in view of Van, as modified by Rrehm, disclose, wherein the control module outputs gesture data to the touchpad data processing module when the application program applies for a gesture operation (Klein-para.0043,0046, 0078; figs.6-11-related description;  Van- para.0068-0069, 0071-0072, 0077-0078).

As to Claim 18, Klein et al. in view of Van, as modified by Rrehm, disclose wherein the touchpad operation comprises one or more of: movement of a cursor, a rolling operation, a zooming operation, and a clicking input operation (Klein-figs.6-11; para.0078-0079, 0081,0097,0101,0107).

As to Claims 1, 7-8, 19, 20 are method claims drawn to the apparatus of Claims 9, 11, 16 and are rejected for the same reasons as set forth above.
	
As to Claim 17 has limitations similar to those of Claim 1 and are met by the reference as set forth above.

Response to Arguments
Applicant's arguments filed 1,9,17 have been fully considered but they are not persuasive.
Applicant argues “Klein fails to disclose a virtual keyboard region, much less the feature “when the instruction code is an instruction code configured to control displaying of the virtual keyboard region, the processor controls the displaying of the virtual keyboard region” recited in claim 9. Furthermore, the other references do not remedy the deficiencies of Klein.”
However, the Examiner respectfully disagrees. Although Klein does not disclose a virtual keyboard region, the claim limitation in part reads “wherein the virtual inputting-tool region is a virtual keyboard region, a virtual touchpad region or the combination thereof”. Klein discloses where the second screen 402 includes specified zone 408a and associated with a zone functionality 144f when touched (para.0075). 
In light of the 112a and 112b issues as noted above, new added limitation “when the instruction code is an instruction code configured to control displaying of the virtual keyboard region, the processor controls the displaying of the virtual keyboard region” will be interpreted as “controlling the displaying of the virtual keyboard region, the virtual touchpad region or the combination thereof”. Klein discloses where device layout 132 includes a zone configuration 140c that specifies the zone 408a of the second screen 402 (para.0075). 
Furthermore, in the combination of Klein et al. in view of Van, as modified by Rehm, Van further discloses where a secondary display may divided into a plurality of zones and a virtual keyboard and virtual touchpad may be displayed in one of the zones (para.0065, 0067, 0069). Therefore, Klein et al. in view of Van, as modified by Rehm, disclose the limitations claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627